DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/JP2018/000461 filed 11 January 2018. Acknowledgement is made of the Applicant’s claim of foreign priority to JP2017-003627 filed 12 January 2017. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election of Group II (claims 5, 7) in the reply filed on 29 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 January 2021.
medium-chain fatty acid oil or fat as the election of species for species of edible oil or fat.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 refers to the composition of claim 1. The composition of claim 1 is a capsule requiring “pyrroloquinoline quinone or a salt thereof, a branched-chain amino acid; and an edible oil or fat, or a cyclodextrin.” It is unclear if the cyclodextrin is an alternative to the “oil or fat” or is an alternative to the entire composition. For purposes of examination, the composition is interpreted as requiring pyrroloquinoline quinone or a salt thereof, a branched-chain amino acid; and one of an edible oil, edible fat, or a cyclodextrin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto (US 2016/0075700) in view of Otsubo et al. (US 2010/0061969).
The Applicant claims, in claim 5, a method of making a capsule comprising pyrroloquinoline quinone or a salt thereof, a branched-chain amino acid, and one of an edible oil, edible fat, or a cyclodextrin by the steps of filling the capsule with said contents after subjecting to a drying treatment. Claim 7 is a method for suppressing an odor of a branched-chain amino acid comprising combining pyrroloquinoline quinone or a salt thereof, a branched-chain amino acid; and one of an edible oil, edible fat, or a 
Ikemoto teaches a pyrroloquinoline quinone (PQQ) crystal combined with cyclodextrin (claims 1 and 8). Prior to combination, the PQQ is recrystallized and dried [0014, 0069]. The composition may further comprise amino acids [0098] and be in the form of a capsule [0085, 0090].
	Ikemoto does not teach a composition comprising a branched-chain amino acid.
	Otsubo teaches a functional food composition (abstract) that can comprise a mixture of nutritional additives such as amino acids selected from the group comprising isoleucine and also pyrroloquinoline quinone [0196].
The specific combination of features claimed is disclosed within the broad generic ranges taught by Ikemoto but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Ikemoto does not anticipate this specific combination of PQQ, cyclodextrin, and amino acid in a capsule, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of amino acids along with the required PQQ and cyclodextrin all in the form of a capsule from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Regarding the selection of amino acid, Ikemoto teaches any amino acid is suitable. Otsubo teaches that among the amino acids suitable for use in an oral composition along with PQQ includes isoleucine. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). As such, the resulting composition would be a capsule comprising PQQ which has been previously dried, cyclodextrin, and isoleucine. By combining these agents together, the skilled artisan would necessarily be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613